FILED
                               NOT FOR PUBLICATION                           SEP 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



MARTIN PINEDA MARTINEZ;                            No. 08-73694
HELADIA GONZALEZ DE PINEDA,
                                                   Agency Nos. A096-064-308
               Petitioners,                                    A096-064-309

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMTIH, Circuit Judges.

       Martin Pineda Martinez and Heladia Gonzalez de Pineda, natives and

citizens of Mexico, petition pro se for review of the Board of Immigration

Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”)




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal order. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss in

part and deny in part the petition for review.

      We lack jurisdiction to review the IJ’s discretionary determination that

petitioners failed to show exceptional and extremely unusual hardship to a

qualifying relative. 8 U.S.C. § 1252(a)(2)(B)(i); Martinez-Rosas v. Gonzales, 424

F.3d 926, 930 (9th Cir. 2005).

      To the extent petitioners contend that the BIA’s streamlined order did not

demonstrate sufficient consideration of the hardship factors in denying their

cancellation of removal applications, their challenge is foreclosed by Falcon

Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir. 2003).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                     08-73694